DETAILED ACTION
This is the final Office action and is responsive to the papers filed 08/15/2022.  The amendments filed on 08/15/2022 have been entered and considered by the examiner.  Claims 1-2, 4-5, 7-10, 12, 16-19, 24, 32, 39, 44, and 46 are currently pending and examined below.  Claims 1, 12, 16, 39, and 44 have been amended.  Claims 3, 6, 11, 13-15, 20-23, 25-31, 33-38, 40-43, and 45 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 08/15/2022 on page 9 regarding claim objections are persuasive.  Claim objections are withdrawn.
Applicant’s amendment and argument filed 08/15/2022 on page 9 regarding claim interpretation under 35 U.S.C. 112(f) and 35 claim rejections under U.S.C. 112(b) have been acknowledged.  The Examiner has removed the 112(f) analysis and withdrawn 112(b) rejections.
Applicant’s amendment and argument filed 08/15/2022 on page 10 regarding claim rejections under 35 U.S.C. 112(d) are persuasive.  Claim rejections under 35 U.S.C. 112(d) are withdrawn.
Applicant’s amendment and argument filed 08/15/2022 on pages 13-14 regarding claim rejections under 35 U.S.C. 101 are persuasive for claim 44 but are not persuasive for claims 1 and 39.  Claim rejections under 35 U.S.C. 101 are not withdrawn for claims 1 and 39.
The Applicant argues that amended claims 1 and 39 recite acts that cannot "practically be performed in the human mind" and thus do not recite a mental process (pages 13-14).  The Examiner has thoroughly considered the whole argument and respectfully disagrees.  The Examiner submits that, upon retrieving (receiving, transmitting, sending, etc.) proper data which are generic computer processes that a computer can easily implement (Step 2A – Prong 2), a person is more than capable of determining an error estimate, location of road structure and road structure confidence values (Step 2A – prong 1, abstract idea that may be performed in the mind).
The examples pointed out by the Applicant under MPEP 2106.04(a)(2)(III)(A) are not germane with respect to the Applicant’s application.  Features such as “comparing, pixel by pixel, the digital image against a blue noise mask” and “manipulation of computer data structures” do not recite a mental process because it is impossible for a person to compare or manipulate data without involving actual pixels or computer.  Further, “comparing, pixel by pixel, the digital image against a blue noise mask” and “manipulation of computer data structures” are more than generic computer processes such as retrieving, receiving, transmitting, sending data.  The examples and the Applicant’s application are different.
By the reasonings provided above, the Examiner maintains the 101 rejections for claims 1 and 39.
Applicant’s amendment and argument filed 08/15/2022 on pages 10-12 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not withdrawn.  
The Examiner has thoroughly considered the 3 reasons the Applicant provided and respectfully disagrees.  
In short, according on pages 2-3 of the as-filed specification and claims 1, 39 and 44, Applicant’s application 1. determines an error estimate of the vehicle’s location on the map based on the visually identified road structures from the sensors and road structures of map, 2. using the error estimate of the vehicle’s location on the map we arrive the accurate vehicle’s location on the map to precisely determine an expected road structure which may not be visually identifiable at present.  3. Also, the expected road structure is determined using confidence values.
Considering Gupta’s Abstract, Fig. 3, [0037]-[0041], [0047]-[0050], [0054]-[0055], Gupta discloses to 1. determine a displacement and refined vehicle location by identifying and aligning 3D features of the vehicle image and the retrieved map imagery. 2. Road boundary model is created based on the refined vehicle location of the map image of refined vehicle location 370 and displacement of displacement module 360.  Further, 3. road boundary model is created based on visual road classification that classifies road and non-road using threshold comparison and probability distribution of texton entry value. 
The Examiner respectfully submits it is within broadest reasonable interpretation to interpret Gupta’s displacement, road boundary model and texton entry value with the claimed error estimate, expected road structure and confidence values.
By the reasonings provided above, the Examiner maintains the 102 rejections for claims 1, 39 and 44.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-10, 12, 16-19, 24, 32, 39, and 46 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a vehicle localization method and system.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 39 recite the limitations of using the determined vehicle location relative to the identified road structure to determine a vehicle location on the predetermined road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map; determining an error estimate for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map; and using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location, of expected road structure indicated by the predetermined road map, wherein determining the location of the expected road structure comprises determining, based on the road map and the error estimate, a plurality of expected road structure confidence values for a plurality of spatial points in a vehicle frame of reference.  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by a computer system or processors”.  That is, other than reciting “by a computer system or processors” nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than “by a computer system or processors” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a computer system or processors does not take the claim limitations out of the mental process grouping.    Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 39 recite the additional element of receiving and processing steps.  The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The computer system or processors are claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the computer system or processors).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2, 4-5, 7-10, 12, 16-19, 24, 32, and 46 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-10, 16-19, 24, 32, 39, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 20120050489 A1; hereinafter Gupta).

Regarding claim 1, Gupta discloses:
A vehicle localization method, implemented in a computer system (Fig. 3), the method comprising:
receiving a predetermined road map (map image module 130 in vehicle 100 retrieves map image; Fig. 3, [0024]-[0027]);
receiving at least one road image (camera 110 in vehicle 100 retrieves camera image of the road; Fig. 3, [0022]) for determining a vehicle location (initial location module 340 determines initial location estimate based on the camera image; Fig. 3, [0047]-[0048]);
processing, by a road detection component (processor 200; Fig. 2), the at least one road image, to identify therein road structure (road feature of the camera image; Fig. 3, [0049]-[0050]) for matching with corresponding structure (road feature of the map image; Fig. 3, [0049]-[0050]) of the predetermined road map (3D feature alignment module 350 detects and aligns the road feature of the camera image with the road feature of the map image; Fig. 3, [0049]-[0050]), and determine the vehicle location relative to the identified road structure (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image; [0047]-[0050]); 
using the determined vehicle location relative to the identified road structure to determine a vehicle location on the predetermined road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]);
determining an error estimate (displacement; [0053]-[0055]) for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map (displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location, of expected road structure (road boundary model; Fig. 3, [0056]) indicated by the predetermined road map (road boundary model module 240 receives the road texture module 330 and the refined vehicle location 370 and creates a road boundary model; [0056]), wherein determining the location of the expected road structure comprises determining, based on the road map and the error estimate (map imagery 130 and displacement 360 to road boundary model; Fig. 3), a plurality of expected road structure confidence values (texton entry value; [0039]-[0041]) for a plurality of spatial points in a vehicle frame of reference (road boundary model 240 is determined based on texton entry value of the road structure of the camera image captured by the camera 110 in the vehicle 100/in vehicle 100 frame of reference; Fig. 3, [0037]-[0041], [0049]).

Regarding claim 2, Gupta discloses:
comprising:
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location on the predetermined road map, of expected road structure indicated by the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and
merging the road structure identified in the at least one road image with the expected road structure indicated by the predetermined road map, to determine merged road structure (road boundary model module 240, using road feature of the map image from map imagery module 130 and the road feature of the camera image from camera 110, creates a road boundary model that identifies road edges; Fig. 3, [0056]-[0057], [0060]) and a location of the merged road structure relative to the vehicle location on the predetermined road map (road edges identified based on the road feature of the camera image and the road feature of the map image is relative to the refined vehicle location 370 of the map image because camera image is captured by the camera 110 in the vehicle 100; Fig. 3, [0054]-[0055]).

Regarding claim 4, Gupta discloses:
wherein the road detection component identifies the road structure in the at least one road image and the vehicle location relative to the identified road structure by assigning, to each of a plurality of spatial points (road pixels in the camera image; [0037]-[0041]) within the image, at least one road structure classification value (road pixels in the camera image are classified; [0037]-[0041])(classifier module 310 of the visual road classification 220 classifies the road pixels of the road structure of the camera image; [0037]-[0041], [0049]), and determining a location of those spatial points in a vehicle frame of reference (classifier module 310 of the visual road classification 220 classifies the road pixels of the road structure of the camera image of the camera 110 in the vehicle 100, thus the road pixels in the camera image is in vehicle 100 frame of reference; [0037]-[0041], [0049]).

Regarding claim 5, Gupta discloses:
comprising:
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location on the predetermined road map, of expected road structure indicated by the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and
merging the road structure identified in the at least one road image with the expected road structure indicated by the predetermined road map, to determine merged road structure (road boundary model module 240, using road feature of the map image from map imagery module 130 and the road feature of the camera image from camera 110, creates a road boundary model that identifies road edges; Fig. 3, [0056]-[0057], [0060]) and a location of the merged road structure relative to the vehicle location on the predetermined road map (road edges identified based on the road feature of the camera image and the road feature of the map image is relative to the refined vehicle location 370 of the map image because camera image is captured by the camera 110 in the vehicle 100; Fig. 3, [0054]-[0055]);
wherein the merging comprises merging the road structure classification value assigned to each of those spatial points with a corresponding road structure value determined from the predetermined road map for a corresponding spatial point on the predetermined road map (output of classifier module 310 is merged with output of the 3D feature alignment module 350 that detects the road feature of the map image; Fig. 3, [0037]-[0041], [0049]).

Regarding claim 7, Gupta discloses:
comprising:
determining an approximate vehicle location on the road map (initial location module 340 determines initial location estimate; Fig. 3, [0047]-[0048]) and using the approximate vehicle location to determine a target area of the map (3D feature alignment module 350 retrieves the map image within a pre-determined radius of the initial location estimate; [0048]) containing the corresponding road structure for matching with the road structure identified in the at least one road image (3D feature alignment module 350 detects and aligns the road feature of the map image with the road feature of the camera image; Fig. 3, [0049]-[0050]), wherein the vehicle location on the predetermined road map that is determined by matching those structures has a greater accuracy than the approximate vehicle location (displacement module 360 determines the refined vehicle location 370 by adding the displacement based on the road feature of the map image and the road feature of the camera image, the refined vehicle location 370 has sub-meter accuracy, thus is more accurate than the initial vehicle location; [0054]-[0055]).

Regarding claim 8, Gupta discloses:
wherein the road image comprises 3D image data and the vehicle location relative to the identified road structure is determined using depth information of the 3D image data (camera image is a 3D image including the road feature of the camera image, relative to the initial location estimate and captured using depth information of the 3D image; [0022]).

Regarding claim 9, Gupta discloses:
wherein the predetermined road map is a two dimensional road map (2D map image of the road; [0049], [0051]) and the method comprises a step of using the depth information to geometrically project the identified road structure onto a plane (ground plane; [0051]) of the two dimensional road map for matching with the corresponding road structure of the two dimensional road map (3D feature alignment module 350 projects 3D road feature onto the ground plane of 2D map image; [0051]).

Regarding claim 10, Gupta discloses:
wherein the road map is a three dimensional road map (3D features of 2D map image indicates a 3D map image; [0051]), the vehicle location on the predetermined road map being a three dimensional location in a frame of reference of the predetermined road map (3D feature alignment module 350 retrieves a 3D map image based on the initial location estimate; [0048]).

Regarding claim 16, Gupta discloses:
comprising:
merging the road structure identified in the at least one road image with the expected road structure indicated by the predetermined road map, to determine merged road structure (road boundary model module 240, using road feature of the map image from map imagery module 130 and the road feature of the camera image from camera 110, creates a road boundary model that identifies road edges; Fig. 3, [0056]-[0057], [0060]) and a location of the merged road structure relative to the vehicle location on the predetermined road map (road edges identified based on the road feature of the camera image and the road feature of the map image is relative to the refined vehicle location 370 of the map image because camera image is captured by the camera 110 in the vehicle 100; Fig. 3, [0054]-[0055]), wherein the merging is performed in dependence on the expected road structure confidence values for those spatial points (road boundary model 240 is determined based on texton entry value of the road structure of the camera image captured by the camera 110 in the vehicle 100/in vehicle 100 frame of reference; Fig. 3, [0037]-[0041], [0049]).

Regarding claim 17, Gupta discloses:
wherein the merging is also performed in dependence on detection confidence values determined for those spatial points (3D feature alignment module 350 detects 3D features to determine road feature of the camera image and road feature of the map image, it is inherent there is detection confidence values involved; Fig. 3, [0049]-[0050]).

Regarding claim 18, Gupta discloses:
wherein the matching is performed by determining an approximate vehicle location on the road map (initial location module 340 determines initial location estimate; Fig. 3, [0047]-[0048]), determining a region of the road map corresponding to the at least one image based on the approximate vehicle location (3D feature alignment module 350 retrieves the map image within a pre-determined radius of the initial location estimate; [0048]), computing an error between the at least one road image and the corresponding region of the road map (3D feature alignment module 350 detects and aligns the road feature of the map image with the road feature of the camera image; Fig. 3, [0049]-[0050]), and adapting the approximate vehicle location using an optimization algorithm to minimize the computed error, and thereby determining said vehicle location on the predetermined road map (displacement module 360 determines the refined vehicle location 370 by adding the displacement based on the road feature of the map image and the road feature of the camera image, adding the displacement minimizes the error, therefore is considered as an optimization algorithm; [0054]-[0055]).

Regarding claim 19, Gupta discloses:
comprising:
determining an error estimate for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map (3D feature alignment module 350 detects and aligns the road feature of the map image with the road feature of the camera image; Fig. 3, [0049]-[0050]), wherein the determined error estimate comprises or is derived from the error between the road image and the corresponding region of the road map upon as computed upon completion of the optimization algorithm (displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Regarding claim 24, Gupta discloses:
wherein the road structure identified in the at least one road image comprises:
a road structure boundary (road edge; Fig. 3, [0049], [0056]-[0057], [0060]) for matching with a corresponding road structure boundary of the road map, and determining vehicle location relative to the identified road structure comprises determining a lateral distance to the road structure boundary in a direction perpendicular to the road structure boundary (determine the refined vehicle location 370 and distance between the vehicle and the road edge; [0062]); and/or
a distinctive road region (road; [0049]) for matching with a corresponding region of the predetermined road map (3D feature alignment module 350 detects and aligns the road feature of the camera image with the road feature of the map image; Fig. 3, [0049]-[0050]), and determining the vehicle location relative to the identified road structure comprises determining a distance to the distinctive road region in a direction along a road (determine the refined vehicle location 370 and distance between the vehicle and the road edge; [0062]).

Regarding claim 32, Gupta discloses:
wherein the road structure identified in the at least one road image is matched with the corresponding road structure of the predetermined road map by matching a shape of the identified road structure with a shape of the corresponding road structure (3D feature alignment module 350 detects and aligns a shape of the road feature of the camera image with a shape of the road feature of the map image; Fig. 3, [0049]-[0050]).

Regarding claim 39, Gupta discloses:
A computer system (Fig. 3) configured to receive a predetermined road map (map image module 130 in vehicle 100 retrieves map image; Fig. 3, [0024]-[0027]) and at least one road image (camera 110 in vehicle 100 retrieves camera image of the road; Fig. 3, [0022]) for determining a vehicle location (initial location module 340 determines initial location estimate based on the camera image; Fig. 3, [0047]-[0048]), the computer system comprising one or more hardware processors (processor 200; Fig. 2) configured to:
process the at least one road image, to identify therein road structure (road feature of the camera image; Fig. 3, [0049]-[0050]) for matching with corresponding structure (road feature of the map image; Fig. 3, [0049]-[0050]) of the predetermined road map, and determine vehicle location relative to the identified road structure (3D feature alignment module 350 detects and aligns the road feature of the camera image with the road feature of the map image; Fig. 3, [0049]-[0050]); 
use the determined vehicle location relative to the identified road structure to determine a vehicle location on the road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]),
determine an error estimate (displacement; [0053]-[0055]) for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map (displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and 
use the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location, of expected road structure (road boundary model; Fig. 3, [0056]) indicated by the predetermined road map (road boundary model module 240 receives the road texture module 330 and the refined vehicle location 370 and creates a road boundary model; [0056]), wherein determining the location of the expected road structure comprises determining, based on the road map and the error estimate (map imagery 130 and displacement 360 to road boundary model; Fig. 3), a plurality of expected road structure confidence values (texton entry value; [0039]-[0041]) for a plurality of spatial points in a vehicle frame of reference (road boundary model 240 is determined based on texton entry value of the road structure of the camera image captured by the camera 110 in the vehicle 100/in vehicle 100 frame of reference; Fig. 3, [0037]-[0041], [0049]).

Regarding claim 44, Gupta discloses:
A non-transitory computer-readable storage medium embodying executable instructions configured, when executed on one or more processors (processor 200; Fig. 2), to implement operations comprising:
receiving a predetermined road map (map image module 130 in vehicle 100 retrieves map image; Fig. 3, [0024]-[0027]);
receiving at least one road image (camera 110 in vehicle 100 retrieves camera image of the road; Fig. 3, [0022]) for determining a vehicle location (initial location module 340 determines initial location estimate based on the camera image; Fig. 3, [0047]-[0048]);
processing, by a road detection component (processor 200; Fig. 2), the at least one road image, to identify therein road structure (road feature of the camera image; Fig. 3, [0049]-[0050]) for matching with corresponding structure (road feature of the map image; Fig. 3, [0049]-[0050]) of the predetermined road map (3D feature alignment module 350 detects and aligns the road feature of the camera image with the road feature of the map image; Fig. 3, [0049]-[0050]), and determine the vehicle location relative to the identified road structure (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image; [0047]-[0050]); 
using the determined vehicle location relative to the identified road structure to determine a vehicle location on the road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]),
determining an error estimate (displacement; [0053]-[0055]) for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map (displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and 
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location, of expected road structure (road boundary model; Fig. 3, [0056]) indicated by the predetermined road map (road boundary model module 240 receives the road texture module 330 and the refined vehicle location 370 and creates a road boundary model; [0056]), wherein determining the location of the expected road structure comprises determining, based on the road map and the error estimate (map imagery 130 and displacement 360 to road boundary model; Fig. 3), a plurality of expected road structure confidence values (texton entry value; [0039]-[0041]) for a plurality of spatial points in a vehicle frame of reference (road boundary model 240 is determined based on texton entry value of the road structure of the camera image captured by the camera 110 in the vehicle 100/in vehicle 100 frame of reference; Fig. 3, [0037]-[0041], [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Turgay et al. “A framework for global vehicle localization using stereo images and satellite and road maps”, 2011 IEEE International Conference on Computer Vision Workshops (ICCV Workshops), IEEEE, 6 November 2011, pages 2034-2041. 

Regarding claim 12, Gupta discloses:
comprising:
receiving one or more further vehicle location estimates on the road map, each with an associated indication of error (initial location module 340 determines initial location estimate based on the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Gupta does not specifically disclose:
applying a filter to: (i) the vehicle location on the road map as determined from the structure matching and the error estimate determined therefor, and (ii) the one or more further vehicle location estimates and the indication(s) of error received therewith, in order to determine an overall vehicle location estimate on the road map.

However, Turgay discloses:
applying a filter to: (i) the vehicle location on the road map as determined from the structure matching and the error estimate determined therefor (performs particle filter, particle filter holds a hypothesis of vehicle location; 3.5), and (ii) the one or more further vehicle location estimates and the indication(s) of error received therewith, in order to determine an overall vehicle location estimate on the road map (the most probable location; 3.5).

Gupta and Turgay are both considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta’s vehicle localization to further incorporate Turgay’s filter for the advantage of determining the most probable particle/location which results in a final location/pose of the vehicle (Turgay’s 3.5).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Alvarez et al. (WO 2011160672 A1; hereinafter Alvarez). 

Regarding claim 46, Gupta does not specifically disclose:
implemented in an off-board computer system or simulator.

However, Alvarez discloses:
implemented in an off-board computer system or simulator (obtain road maps and poses of the image capturing device from simulation; page 7, lined 5-23).

Gupta and Alvarez are both considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta’s vehicle localization to further incorporate Alvarez’s simulation for the advantage of generating richer data and increasing error tolerance which results in better lane estimation for lanes that are hard to identify (Alvarez’s page 2, line 31-page 3, line 5, and page 5, lines 7-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tateishi et al. (US 20180059680 A1) discloses a vehicle location recognition device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665